DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, and 7-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jackson et al (US 6,904,955).
Regarding claim 1, Jackson et al teaches a method for casting a metallic material (col 1 lines 5-15), the method comprising:
providing a molten metallic material (fig 5-14, col 9 lines 15-40, igniting to provide heat to the interior of the hearth to melt the titanium and alloys therein);
flowing the molten metallic material along a receiving receptacle (fig 5-14, hearth 56) including at least two outflow regions (figs 5-14, left region of hearth 56 and right region of hearth 56) defining different molten material pathways (flowing left in figures 7-8 and 10, flowing right in figures 12-13), wherein each outflow region is associated with a different casting position (fig 5-14, left region is associated with position of mold 58A, right region is associated with position of mold 58B); and
selectively heating metallic material on one of the at least two outflow regions (col 3 lines 17-36, at least one heat source overhead of the main hearth for selective heating of the contents of the main hearth), thereby directing molten metallic material to flow along the flow pathway defined by the heated outflow region (col 3 lines 17-36, alternating molten material pouring, first and second opposed flows, see flows along left pathway in figures 7-8 and 10, see flows along right pathway in figures 12-13).

Regarding claim 2, Jackson et al teaches wherein providing a molten metallic material comprises heating starting materials selected to provide a desired composition of the molten metallic material (col 9 lines 15-26, heat sources 54C and 54D are lowered to proper positions above the hearth and then ignited to provide heat to the interior of the hearth to melt the titanium and alloys therein as well as any added by chute, col 1 lines 5-16, transforming metal chips into commercial quality titanium).

Regarding claim 3, Jackson et al teaches wherein providing a molten metallic material further comprises refining the molten metallic material (col 6 lines 53-67, various heat sources used based upon various positive attributes, such as plasma torch for better break up of LDIs, col 7 lines 25-55, hearth 56 is a water-cooled cold hearth, see col 1 lines 52-67 where cold hearths are an initial refining step, col 14 lines 1-40, active rather than passive inclusion removal).

Regarding claim 5, Jackson et al teaches wherein selectively heating metallic material on one of the at least two outflow regions comprises heating the metallic material with at least one of a melting power source, an electron beam gun, and a plasma generating device (col 6 lines 48-67, heat sources may be a plasma torch, direct arc electrode, or any other heat source capable of providing sufficient controlled heat to melt titanium and other similar metals or alloys, col 13 lines 50-67, electron beam melting).

Regarding claim 7, Jackson et al teaches casting the molten metallic material in a casting apparatus at the casting position associated with the heated outflow region (fig 5-14, molds 58A and 58B, see casting in mold 58A in figures 7-8 and 10, and casting in mold 58B in figures 12-13).

Regarding claim 8, Jackson et al teaches wherein the casting apparatus is a withdrawal mold (figs 7-8 and 10 show casting in mold 58A where cylinder 116A is slowly withdrawn as ingot is formed, col 9 lines 50-65).

Regarding claim 9, Jackson et al teaches wherein the molten metallic material has the composition of an alloy selected from a commercially pure titanium grade and a titanium alloy (col 1 lines 5-20, melting of metals or alloys such as titanium or titanium alloys, transforming metal chips into a metallic ingot of commercial quality titanium).

Regarding claim 10, Jackson et al teaches comprising:
heating starting materials selected to provide a desired composition of the molten metallic material (col 9 lines 15-26, heat sources 54C and 54D are lowered to proper positions above the hearth and then ignited to provide heat to the interior of the hearth to melt the titanium and alloys therein as well as any added by chute, col 1 lines 5-16, transforming metal chips into commercial quality titanium);
refining the molten metallic material (col 6 lines 53-67, various heat sources used based upon various positive attributes, such as plasma torch for better break up of LDIs, col 7 lines 25-55, hearth 56 is a water-cooled cold hearth, see col 1 lines 52-67 where cold hearths are an initial refining step, col 14 lines 1-40, active rather than passive inclusion removal);22Attorney Docket No. TAV-2137DIV
flowing the molten metallic material along a receiving receptacle (fig 5-14, hearth 56) including at least two outflow regions (figs 5-14, left region of hearth 56 and right region of hearth 56) defining different molten material pathways (flowing left in figures 7-8 and 10, flowing right in figures 12-13), wherein each outflow region is associated with a different casting position (fig 5-14, left region is associated with position of mold 58A, right region is associated with position of mold 58B); and
selectively heating metallic material on one of the at least two outflow regions (col 3 lines 17-36, at least one heat source overhead of the main hearth for selective heating of the contents of the main hearth) with at least one of a melting power source, an electron beam gun, and a plasma generating device (col 6 lines 48-67, heat sources may be a plasma torch, direct arc electrode, or any other heat source capable of providing sufficient controlled heat to melt titanium and other similar metals or alloys, col 13 lines 50-67, electron beam melting), thereby directing molten metallic material to flow along the flow pathway defined by the heated outflow region (col 3 lines 17-36, alternating molten material pouring, first and second opposed flows, see flows along left pathway in figures 7-8 and 10, see flows along right pathway in figures 12-13).

Regarding claim 11, Jackson et al teaches wherein the molten metallic material has the composition of an alloy selected from a commercially pure titanium grade and a titanium alloy (col 1 lines 5-20, melting of metals or alloys such as titanium or titanium alloys, transforming metal chips into a metallic ingot of commercial quality titanium).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al in view of Hunt (US RE27945).
Regarding claim 4, Jackson discloses that each molten material pathway includes the receiving receptacle (main hearth 56).  Furthermore, Jackson teaches that the main hearth (56) performs the function of melting and refining (see rejection of claims 2-3 above), but fails to teach wherein each molten material pathway includes a melting hearth and a refining hearth.
	Hunt teaches processing molten metal in a vacuum enclosure and then solidifying to form a metal product (col 1 lines 15-25).  Hunt teaches a crucible 24 (construed as a melting hearth) where metal in solid form may be placed and heated to melt the metal (col 3 lines 20-30). Hunt further teaches a transfer structure 31 that directs molten metal to a second transfer structure 43 (col 3 lines 50-62), the transfer structures being cooled, formed of copper, and can form a skull layer (col 3 line 70 - col 4 line 15, col 5 lines 35-45, the transfer structure is a hearth for slow pouring, thus construed as the claimed refining hearth).  The metal is then transferred to a tundish 69 for pouring into molds 68 (fig 1).
	It would have been obvious to one of ordinary skill in the art to modify Jackson et al so as to include a melting hearth and refining hearth, so as to provide a high degree of purification (col 6 lines 35-50), as Hunt teaches that when the area of the hearth is made great enough to allow exposure of the molten material to the vacuum environment, significant amounts of volatile impurities may be removed (col 6 lines 49-64).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al in view of Treppschuh et al (US 3,342,250, cited in IDS filed 12/29/21).
Regarding claim 6, Jackson et al fails to teach wherein: the receiving receptacle includes at least three outflow regions; and the method comprises selectively heating metallic material on one of the at least three outflow regions, thereby directing molten metallic material to flow along the flow pathway defined by the heated outflow region.
	Treppschuh et al teaches a vacuum melting and refining furnace using electron beams and plasma beams (col 3 lines 6-15), where two or more molds may be employed, and that teeming can be effected simultaneously into said molds if distributor grooves or receptacles are provided for the melt.  Simultaneous teeming in a number of molds has the advantage that ingots of small-cross section can be cast at about the same freezing rate as ingots of large cross-sections without reducing outflow speed or teeming rate (col 6 lines 35-50).
	It would have been obvious to one of ordinary skill in the art to modify Jackson so as to include at least three outflow regions for pouring into at least three molds, as a matter of mere duplication of parts.  The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04(VI)(B).  Note that Treppschuh et al recognizes that by having two or more molds, simultaneous teeming can be performed, and that simultaneous teeming in a number of molds has the advantage that ingots of small-cross section can be cast at about the same freezing rate as large cross-section ingots without reducing outflow speed or teeming rate (Treppschuh et al, col 6 lines 35-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735